COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              SCOTT FELTNER
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 1179-14-3                                             PER CURIAM
                                                                                    OCTOBER 28, 2014
              H & S HOLDINGS, INC. AND
               HARTFORD CASUALTY INS. CO.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Derrick W. Whetzel; BotkinRose PLC, on briefs), for appellant.
                               Appellant submitting on briefs.

                               (William H. Schladt; Godwin, Erlandson, Vernon & Daney, LLC, on
                               brief), for appellees. Appellees submitting on brief.


                     Scott Feltner appeals a decision of the Workers’ Compensation Commission finding he

              failed to prove that his accident arose out of the employment. We have reviewed the record and

              the commission’s opinion and find that this appeal is without merit. “The claimant [has] the

              burden of establishing, by a preponderance of the evidence, and not merely by conjecture or

              speculation, that [he] suffered an injury by accident which arose out of and in the course of the

              employment.” Central State Hosp. v. Wiggers, 230 Va. 157, 159, 335 S.E.2d 257, 258 (1985).

              Feltner failed to bear the burden of proving that the accident arose out of employment.

              Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Feltner

              v. H & S Holdings, Inc., VWC File No. VA00000277401 (May 27, 2014).

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.